DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.
 
Drawings
The drawings were received on March 8, 2021.  These drawings have not been entered.  Replacement Fig. 9 presents new matter for the following reasons:
[AltContent: textbox (Flat Side Surface)][AltContent: textbox (Flat Side Surface)]Notch 931 is not complementary to cap 140 (see para. 0099, which states that notch 931 can be shaped complementary to cap 140) because notch 931 has flat side surfaces, whereas cap 140 does not (see Figs. 4-8)
Distance D2 is supposed to be taken from the proximal edge to the distal edge of notch 931 (see para. 0103), but Fig. 9 shows distance D2 extending from the proximal edge to the distal edge of the flat side surfaces only and not including the hemispherical portion of notch 931
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the notch shaped complementary to the hemispherical proximal cap (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-17, 19-21, 29, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 recites “concave hemispherical proximate side” three times in the amendment to claim 15.  As “proximate” is understood to mean “near,” it is unclear what structure is proximate (or near) the concave hemispherical side.  The Examiner believes that “proximate” should be replaced with “proximal.”
Claims 15-17, 19-21, 29, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationships between the handle, blades, pivot, and grasping elements.  For example, consider the following suggested amendment to claim 15:
15. A clamp for grasping an intramedullary pin, comprising: 
a handle at a proximal end of the clamp; 
two blades extending from the handle; 
 adjacent the blades and a distal end of the clamp; and 
a plurality of grasping elements extending from the blades, the plurality of grasping elements comprising at least one notch, at least one protrusion, and at least one groove, 
wherein at least one grasping element comprises a contour; and 
wherein the at least one notch has a concave hemispherical proximal side and a flat distal side situated opposite the concave hemispherical proximal side, the concave hemispherical proximal side and the flat distal side together defining an inverse hemispherical shape that is structurally complementary to a proximal cap of the intramedullary pin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773